Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on April 16, 2021 have been entered and considered. New claims 10 – 17 have been added. Claim 9 has been withdrawn from further consideration subject to restriction requirement. Claims 1 – 3 and 5 – 17 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Tardy as detailed in Office action dated November 20, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 8 and 10 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. JP-2006327860 A (Tanaka) in view of Cockram et al. US 4,330,628 (Cockram). English abstract and Machine Translation of the Tanaka reference is relied upon herein. 

Considering claims 1 – 3 and 10 – 13, Tanaka teaches glass fibers for reinforcement, which have excellent bundling properties and processability and can realize a fiber-reinforced unsaturated polyester resin molding having excellent moldability, mechanical strength, water resistance, hot water resistance and the like, 
Moreover, Tanaka teaches at [0023] that the urethane resin is not particularly limited, but a known one containing a polyol component and a diisocyanate component as essential components and derived from a chain extender and / or a crosslinking agent if necessary can be used. Thus, teaching that the isocyanate can be a not blocked isocyanate. Further, Tanaka teaches at [0021] that the content of ethylene-vinyl acetate polymer in the sizing is between 10 and 90 % in solids ratio. At [0029] Tanaka teaches that the content of polyurethane in the sizing is between 5 and 15 % by solids weight. 
Tanaka teaches at [0024] that in producing the urethane, polyoxytetramethylene glycol may be used as the polyol component. Furthermore, although Tanaka teaches at [0034] that glass fibers which are usually used for resin reinforcing fibers such as E-glass can be used as glass fibers, Tanaka does not recognize that the glass composition of the e fibers comprises 12 % by mass or more of ZrO2, and 10 % by mass or more of R2O where R represents Li, Na, and K. 12 % or more. However, Cockram teaches alkali-resistant glass fibers for reinforcement of cementitious products, wherein the fibers are formed from a glass composition comprising ThO2 +ZrO2 between 5 – 30 wt. %, wherein ThO2 does not exceed 9.5 % when ZrO2 is 2O wt. % between 0 – 25 %, wherein R represents Na, Li or K [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Cockram’s glass fibers as the glass fibers substrate in Tanaka’s reinforcement coated glass strand when it is desired to reinforce a matrix having alkaline conditions. 

Considering claims 5 – 6, 8, 14 – 15 and 17, Tanaka teaches at [0036] that the glass fiber strand is usually made into a roving in a large number of 20 to 75. In addition, if necessary, this roving is once wound into a cylindrical shape, and then is cut into a length of 3 to 50 millimeters. At [0034] Tanaka teaches that the single glass fiber has a diameter between 8 and 18 microns, which correspond to 1.25 – 6.32 dtex. Therefore, for a roving of 75 fibers having 6.32 dtex the roving count is 44.2 tex.

Considering claims 7 and 16, Tanaka in view of Cockram is relied upon as set forth above in the rejection of claims 1 and 10. Further, the limitation in claims 7 and 17, requiring that the sized glass strand is used as a reinforcement material for a cementitious material is considered intended use limitation of the claimed invention. In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The structure taught by Tanaka in view of Cockram as set forth above is considered to perform the intended use as claimed. Therefore, the cited prior art renders obvious all limitations in the subject claims.  
 
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on April 16, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Tardy as detailed in Office action dated November 20, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on April 16, 2021 have been fully considered but they are moot in view of the new grounds of rejection presented above.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786






  /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786